Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence 02/09/22 regarding application 16/605,929, in which Applicant elected claims 1-10 in response to a requirement for restriction. Claims 1-15 are pending in the application with claims 11-15 withdrawn, and claims 1-10 have been considered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Heinze et al. (6,915,254) in view of Bateman et al. (9,251,139).


evidences, wherein at least one of the one or more evidences is a negating evidence (generating medical codes and associated diseases, i.e. suggesting a field value, based on clauses and phrases, and a negated sentence, i.e. negating evidence, Col 4 lines 27-28, Col 5 lines 33-34).
Heinze does not specifically mention a machine learning processor.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Heinze by including a machine learning processor in order to reduce the time and cost associated with analysis of numerous documents, as suggested by Bateman (Col 1 lines 17-35).

Consider claim 2, Heinze discloses at least one of the one or more evidences in one of the plurality of field records is a temporality evidence (temporal morpher morphs time statements, Col 11 lines 9-10). 

Consider claim 3, Heinze discloses at least one of the one or more evidences in one of the plurality of field records is a subject evidence that is related to the subject of the documents (morphers morph statements relating to age, temperature, and blood pressure, which relate to the medical subject of the physician note, Col 10, lines 1-13).

Consider claim 4, Heinze discloses at least one of the one or more evidences in one of the plurality of field records is a supporting evidence (morphers use an HPI filter that identifies patient medical history and the events that led to the current injury, Col 10 lines 28-45). 

Consider claim 5, Heinze discloses: displaying the plurality of field records (output record displaying generated disease codes and other demographic information on an interactive graphical user interface, Col 5 lines 33-36). 



Consider claim 7, Heinze does not, but Bateman discloses displaying the plurality of field records (displaying records on a mobile device, Col 14 lines 64-66) comprises providing a document link for at least one of the one or more evidences in one of the plurality field records (recording an extracted value and a link to the corresponding document upon detecting a term, Col 14, lines 23-27). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Heinze such that displaying the plurality of field records comprises providing a document link for at least one of the one or more evidences in one of the plurality of field records for reasons similar to those for claim 1.

Consider claim 8, Heinze does not, but Bateman discloses: receiving a user input regarding one of the fields for the predefined form entry (user can access records by inputting a parameter such as name, date, jurisdiction, type of document, Col 14 lines 30-40); and updating the corresponding field record with the input (user may edit or update the record, Col 14 lines 59-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Heinze by receiving a user input regarding one of the fields for the predefined form entry; and updating the corresponding field record with the input for reasons similar to those for claim 1.

Consider claim 9, Heinze discloses: identifying form elements, wherein each of the form elements comprises one or more fields (identifying the provider specific field names from scanned insurance forms, Col 29 lines 27-31); and generating a plurality of form element records, wherein each of the plurality of form element records comprises one or more field records corresponding to the one or more constituent fields (generating multiple fields  to indicate status and category corresponding to each client, Col 26, lines 50-54, also Col 27 lines 7-10). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Heinze et al. (6,915,254) in view of Bateman et al. (9,251,139), in further view of Perro et al. (2002/0152202).


Consider claim 10, Heinze and Bateman do not, but Perro discloses receiving a search term from a user interface (inputting a natural fanguage query (search term) from a keyboard, voice recognition system, or other input device, [0050); selecting a plurality of search phases based on the search term using a dictionary (generating contextual phrases derived from a domain specific lexicons and search engines, [0040); identifying a plurality of documents containing relevant search results using the plurality of search phases and the plurality of field records (selecting search phrases from a database index and record system to locate relevant documents, [0025], [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Heinze and Bateman by receiving a search term from a user interface; selecting a plurality of search phases based on the search term using a dictionary; identifying a plurality of documents containing relevant search results using the plurality of search .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150356198 A1 D’Souza discloses producing and presenting annotations of clinical documents in a rich format are described, for use with medical billing procedures
 US 10366424 B Spitznagel discloses applying a natural language understanding engine to a free-form text documenting at least one clinical patient encounter to generate a set of one or more medical billing codes for the patient encounter
US 10331763 B2 Subramanian discloses generating a first annotation of free-form text documenting a healthcare patient encounter and a link between the first annotation and a corresponding portion of the text, using the NLU engine. A second annotation of the text and a link between the second annotation and a corresponding portion of the text may be received from a human user. The first annotation and its corresponding link may be merged with the second annotation and its corresponding link. Training data may be provided to the engine in the form of the text and the merged annotations and links
US 10593429 B2 Allen discloses generating a knowledge data structure for a medical condition
US 20170323060 A1 D’Souza discloses a natural language understanding engine may be applied to a free-form text documenting a clinical patient encounter, to automatically derive one or more engine-suggested medical billing codes, which may be presented in the GUI
Any inquiry concerning this communication or earlier communications from the examiner 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                                02/24/22